                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

__________________________________________
                                          )
JANE DOE,                                 )
                                          )
            Petitioner,                   )                   Civil Action No.
                                          )                   18-11363-FDS
            v.                            )
                                          )
YOLANDA SMITH,                            )
                                          )
            Respondent.                   )
__________________________________________)

                               ORDER ON MOTION TO SEAL

SAYLOR, J.

       Pursuant to its October 1, 2018 order, the Court submitted proposed redactions of the

pleadings to the parties for review. The parties identified several additions and omissions, which

the Court will accept. In accordance with its earlier ruling, the Court will unseal portions of the

record, in redacted form.

So Ordered.


                                                      /s/ F. Dennis Saylor
                                                      F. Dennis Saylor IV
Dated: October 26, 2018                               United States District Judge
